Citation Nr: 0608533	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1985.  She served in the Reserves from May 1979 until 
her entry into active duty, re-entered the Reserves upon her 
discharge from active duty, retiring in September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the veteran's claims of 
service connection for low back disability and flat feet.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In December 2003, the veteran testified at a hearing held 
before a decision review officer at the RO, and in April 
2005, she testified at a hearing held before the undersigned 
Veterans Law Judge.  At the latter hearing, the veteran 
submitted additional evidence, accompanied by a waiver of RO 
consideration, which will be considered by the Board in the 
adjudication of this appeal.

In September 2005, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received in November 2005, 
and in January 2006 the Board informed the veteran that it 
had requested a specialist's opinion in conjunction with the 
adjudication of her appeal, provided her a copy of that 
opinion, and indicated that she was entitled to submit 
additional evidence or argument provided that she did so 
within 60 days of the date of that letter.  In response, in 
January 2006, the veteran's representative offered further 
argument in support of this claim.

The veteran's claim of service connection for flat feet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has chronic lumbosacral strain that had its onset 
during her period of active duty.


CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b), 7104(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA is required.  




Background and Analysis

In her statements and testimony, the veteran reports that she 
sustained a low back injury in December 1982 and that she has 
had chronic low back problems since that time.  In support, 
she points out that the service medical records show that she 
was seen on numerous occasions for treatment of the 
disability, and that her service medical records reflect that 
she continued to receive care for this condition while in the 
Reserves.  Further, in January 2006 written argument her 
representative highlights that the November 2005 VHA opinion, 
which notes that veteran had "multiple symptoms and multiple 
occasions of back problems" during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The service medical records show that the veteran was sound 
with respect to her low back at service entry, and reflect 
that, consistent with her contentions, she was seen on 
December 1, 1982, for treatment of a low back injury.  The 
service medical records indicate that the veteran was seen on 
numerous occasions while on active duty for complaint and 
treatment of low back pain and spasm.  The in-service entries 
note the December 1982 injury, and examiners diagnosed her as 
having lumbosacral strain and low back pain.  In addition, 
the service medical records corresponding to the veteran's 
Reserve service show that she continued to seek treatment for 
low back symptoms, and the entries similarly note the initial 
December 1982 injury.  These records indicate that the 
veteran was diagnosed as having chronic lumbosacral strain, 
low back pain, low back arthritis and possible spondylosis or 
spondylolisthesis.  

During the course of this appeal, the veteran was not 
afforded a VA examination.  As noted in the introduction, 
however, in September 2005, the Board solicited such an 
opinion from a VHA orthopedic specialist.  In his November 
2005 report, the VHA physician indicated that he had reviewed 
the veteran's three-volume claims folder, and noted the in-
service history of the veteran's low back disability and the 
post-service diagnoses.  Although the examiner did not 
specifically opine as to whether the veteran had a current 
low back disability that was related to service, he 
acknowledged that she was seen in December 1982 following a 
lifting injury and numerous times thereafter, and that she 
was diagnosed as having lumbosacral strain during service.  
In addition, he observed that the veteran had "multiple 
symptoms and multiple occasions of back problems" recorded 
in her service medical records.  Although further examination 
and testing may be necessary, in light of the foregoing, the 
Board concludes that because the VHA specialist essentially 
opined that the veteran has had a chronic low back disability 
since service, and given the in-service and post-service 
diagnoses of lumbosacral strain, the Board finds that service 
connection for chronic lumbosacral strain is warranted.


ORDER

Service connection for chronic lumbosacral strain is granted.

REMAND

Also before the Board is the veteran's claim of service 
connection for flat feet.  In her statements and testimony, 
the veteran reports that she had no foot problems prior to 
service, but that shortly after entering active duty, she 
began experiencing foot pain.  The record shows that she was 
seen for complaints of foot pain and "fallen arches" during 
service, and that examiners prescribed arch supports to treat 
the condition.  

To date, the veteran has not been afforded a VA examination.  
The Board points out, however, that in Falzone v. Brown, 8 
Vet. App. 398 (1995), the Court of Appeals for Veterans 
claims held that a veteran is competent to report that she 
has experienced a continuity of flat foot symptomatology 
since service.  Here, there are in-service findings of foot 
pain and complaints of fallen arches, and pursuant to the 
VCAA, the Board finds that the veteran must be scheduled for 
a pertinent VA examination because such an examination is 
necessary because the current record does not contain 
sufficient information to decide the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005); see also Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a 
pertinent VA examination to determine 
whether she has flat feet.  It is 
imperative that the examiner review the 
veteran's three-volume claims folder, 
including a complete copy of this REMAND.  
The examiner should rule in or exclude a 
diagnosis of flat feet.  If pes planus is 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not that the condition is related to or 
had its onset during the veteran's period 
of active duty.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the agency of original 
jurisdiction must readjudicate the 
veteran's claim of service connection for 
flat feet.  

3.  The veteran and her representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


